DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim are rejected under 35 U.S.C. 103 as being unpatentable over Zollner (WO 2016075091) in view of Hafner (8641842).
	Regarding claims 1-8, 11, and 12, Zollner discloses a pyrotechnical retarding element (meets delay composition) that includes potassium perchlorate from 5-15 % (meets limitation of second oxidant with oxygen content greater than that of first oxidant), tungsten from 25-55 %, aluminum from 1-10 percent, and titanium oxide from 20-55 % (see abstract).
	Hafner teaches the use of Fe3O4 (triiron tetraoxide) that can be used in a pyrotechnic composition.  Hafner also discloses that titanium oxide or Fe3O4 can be used in the composition (col. 7, lines 25-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to substitute the Fe3O4 in place of the titanium oxide disclosed in Zollner since both compositions are pyrotechnic compositions and since Hafner teaches that it is known to use either of these metal oxides equivalently in a pyrotechnic composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/AILEEN B FELTON/Primary Examiner, Art Unit 1734